Case 9:19-cv-81288-RAR Document 1 Entered on FLSD Docket 09/18/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

 FRED SANDBERG,                      )
 an individual,                      )
                                     )
         Plaintiff,                  )
                                     )
 vs.                                 )                 CASE NO.:
                                     )
 PRESIDENTIAL MEDICAL PLAZA          )
 CONDOMINIUM ASSOCIATION, INC., )
 a Florida Corporation,              )
                                     )
         Defendant.                  )
 ____________________________________/

                                      COMPLAINT
                             (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff, FRED SANDBERG, by and through his undersigned counsel, hereby files this

 Complaint and sues PRESIDENTIAL MEDICAL PLAZA CONDOMINIUM ASSOCIATION,

 INC., a Florida Corporation, for injunctive relief, attorneys’ fees, and costs pursuant to the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., and alleges:

                                JURISDICTION AND PARTIES

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter referred to as the

 “ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and Rule 3.1, Local

 Rules of the United States District Court for the Southern District of Florida.

        3.      Plaintiff, FRED SANDBERG, (hereinafter referred to as “Mr. Sandberg”) is a

 resident of Palm Beach County, Florida.

                                                  1
Case 9:19-cv-81288-RAR Document 1 Entered on FLSD Docket 09/18/2019 Page 2 of 5



        4.      Plaintiff is a qualified individual with a disability under the ADA. Plaintiff was

 involved in an accident in 1978 and, as a result, he sustained a severe T8-T9 spinal injury. Due

 to this injury, Plaintiff is a paraplegic and is permanently disabled.

        5.      Due to his disability, Plaintiff is substantially impaired in several major life

 activities including walking and standing and utilizes a wheelchair for mobility.

        6.      Defendant       PRESIDENTIAL           MEDICAL            PLAZA   CONDOMINIUM

 ASSOCIATION, INC., (hereinafter referred to as “Defendant”) is a Florida condominium

 association registered to do business in the State of Florida. Upon information and belief,

 Defendant is the operator of the real property and improvements which make up the Presidential

 Medical Plaza, which is the subject of this action, to wit: generally located at 1501 Presidential

 Way, West Palm Beach, Florida 33401 (the “Property”). Defendant is responsible for complying

 with the obligations of the ADA.

        7.      All events giving rise to this lawsuit occurred in the Southern District of Florida,

 Palm Beach County, Florida.

                        COUNT I - VIOLATION OF TITLE III OF THE
                            AMERICANS WITH DISABILITIES ACT

        8.      Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

 restated herein.

        9.      The Property, a medical plaza, is a place of public accommodation subject to the

 ADA.

        10.     Plaintiff resides in close proximity to the Property and has visited the Property

 numerous times over the past three years.



                                                   2
Case 9:19-cv-81288-RAR Document 1 Entered on FLSD Docket 09/18/2019 Page 3 of 5



        11.     However, during his many visits, Plaintiff repeatedly encountered serious

 difficulty accessing the goods and utilizing the services therein due to the architectural barriers

 discussed in this Complaint.

        12.     Due to these barriers, Plaintiff has been unable to, and continues to be unable to,

 enjoy full and equal access to goods and services offered at the Property operated by Defendant.

        13.     Plaintiff desires to visit the Property in the future but cannot conveniently do so

 until the architectural barriers which remain at the Property in violation of the ADA are removed.

        14.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et

 seq. and is discriminating against Plaintiff due to the following barriers to access which Plaintiff

 personally encountered and/or which he is personally aware:

                        A.      Plaintiff encountered inaccessible parking spaces designated as

                accessible throughout the Property due to a complete lack of any marked access

                aisles and narrow dimensions.

                        B.      Plaintiff encountered one parking space designated as accessible

                which was not accessible due to a curb ramp which protrudes into the space

                causing a slope well in excess of 1:48.

                        C.      Plaintiff encountered inaccessible curb ramps which, in addition to

                the protrusion issue noted above, have excessive slopes and are not flush with the

                adjacent pavement.

                        D.      Plaintiff encountered inaccessible sidewalk ramps which are not

                accessible due to the lack of proper handrails for the entire ramp run.




                                                  3
Case 9:19-cv-81288-RAR Document 1 Entered on FLSD Docket 09/18/2019 Page 4 of 5



        15.     To date, these barriers and other violations of the ADA, which are readily

 achievable to remove, still exist and have not been remedied or altered in such a way to

 effectuate compliance with the provisions of the ADA.

        16.     Independent of his intent to return as a patron, Plaintiff additionally intends to

 return to the Property as an ADA tester to determine whether the barriers to access stated herein

 have been remedied.

        17.     Removal of the barriers to access located on the Property is readily achievable,

 reasonably feasible, and easily accomplishable without placing an undue burden on Defendant.

        18.     Removal of the barriers to access located on the Property would allow Plaintiff to

 fully utilize the goods and services located therein.

        19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

 expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

        WHEREFORE, Plaintiff demands judgment against Defendant and requests the

 following in injunctive and declaratory relief:

                A.      That this Court declares that the Property operated by Defendant is

                        in violation of the ADA;

                B.      That this Court enter an Order directing Defendant to alter its

                        Property to make it accessible to, and useable by, individuals with

                        disabilities to the full extent required by Title III of the ADA;

                C.      That this Court enter an Order directing Defendant to evaluate and

                        neutralize its policies and procedures towards persons with


                                                   4
Case 9:19-cv-81288-RAR Document 1 Entered on FLSD Docket 09/18/2019 Page 5 of 5



                     disabilities for such reasonable time so as to allow Defendant to

                     undertake and complete corrective procedures;

              D.     That this Court award reasonable attorneys’ fees, costs (including

                     expert fees), and other expenses of suit, to Plaintiff; and

              E.     That this Court awards such other and further relief as it deems

                     necessary, just and proper.


 Date: September 18, 2019

                                            Respectfully Submitted,

                                            KU & MUSSMAN, P.A.
                                            18501 Pines Blvd, Suite 209-A
                                            Pembroke Pines, Florida 33029
                                            Tel: (305) 891-1322
                                            Fax: (305) 891-4512
                                            louis@kumussman.com


                                            By: /s/ Louis I. Mussman
                                            Louis I. Mussman, Esq.
                                            (FL Bar #: 597155)
                                            Brian T. Ku, Esq.
                                            (FL Bar # 610461)




                                                5
